EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Placker on 22 August 2022.

The application has been amended as follows: 
Claims 2, 3, 14, 15, 26, and 27 are CANCELLED.
In claim 4, line 1, after “claim” delete “3” and insert --1,-- such that claim 4 properly depends from independent claim 1.
In claim 16, line 1, after “claim” delete “15” and insert --13,-- such that claim 16 properly depends from independent claim 13.
In claim 28, line 1, after “claim” delete “27” and insert --25,-- such that claim 28 properly depends from independent claim 25.





Claim 1 should be amended to include the limitations of claim 2 and claim 3. A complete marked-up version of claim 1 as amended herein reads as follows:
1. (Currently Amended) A computer-implemented method, executed on a computing system, comprising: 
measuring a differential voltage potential concerning the heart of a user, the differential voltage potential providing a single-lead heartbeat waveform for the user; 
receiving the single-lead heartbeat waveform for the user; 
comparing one or more portions of the single-lead heartbeat waveform to one or more ML-generated (machine learning-generated) waveform features to associate a heart health indicator with the single-lead heartbeat waveform; and
providing the heart health indicator to a recipient, the heart health indicator providing a likelihood that the user is having a heart attack[[.]];
wherein the one or more ML-generated waveform features are generated by processing a plurality of specimen waveform records; and
wherein each specimen waveform record includes a specimen heartbeat waveform and a related clinical heart health diagnosis.

Claim 13 should be amended to include the limitations of claim 14 and claim 14. A complete marked-up version of claim 13 as amended herein reads as follows:
13. (Currently Amended) A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising: 
measuring a differential voltage potential concerning the heart of a user, the differential voltage potential providing a single-lead heartbeat waveform for the user; 
receiving the single-lead heartbeat waveform for the user; 
comparing one or more portions of the single-lead heartbeat waveform to one or more ML-generated (machine learning-generated) waveform features to associate a heart health indicator with the single-lead heartbeat waveform; and 
providing the heart health indicator to a recipient, the heart health indicator providing a likelihood that the user is having a heart attack[[.]];
wherein the one or more ML-generated waveform features are generated by processing a plurality of specimen waveform records; and
wherein each specimen waveform record includes a specimen heartbeat waveform and a related clinical heart health diagnosis.

Claim 25 should be amended to include the limitations of claim 26 and claim 27. A complete marked-up version of claim 25 as amended herein reads as follows:
25. (Currently Amended) A computing system including a processor and memory configured to perform operations comprising:
measuring a differential voltage potential concerning the heart of a user, the differential voltage potential providing a single-lead heartbeat waveform for the user;
receiving the single-lead heartbeat waveform for the user; 
comparing one or more portions of the single-lead heartbeat waveform to one or more ML-generated (machine learning-generated) waveform features to associate a heart health indicator with the single-lead heartbeat waveform; and 
providing the heart health indicator to a recipient, the heart health indicator providing a likelihood that the user is having a heart attack[[.]];
wherein the one or more ML-generated waveform features are generated by processing a plurality of specimen waveform records; and
wherein each specimen waveform record includes a specimen heartbeat waveform and a related clinical heart health diagnosis.

Allowable Subject Matter
Claims 1, 4-13, 16-25, and 28-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art.  
Regarding independent claim 1, the subject matter not found was a computer-implemented method comprising measuring of a differential voltage potential to provide a single-lead heartbeat waveform for a user, comparing the single-lead heartbeat waveform to ML-generated waveform features which are generated by comparison of a specimen heartbeat waveform and a related clinical heart health diagnosis in order to arrive at a heart health indicator which provides the likelihood that the user is currently having a heart attack, in combination with the other remaining steps in the claim.
Regarding independent claim 13, the subject matter not found was, mutatis mutandis a non-transitory computer readable medium having instructions thereon to perform such a method as outlined above, in combination with the other remaining limitations in the claim.
Regarding independent claim 25, the subject matter not found was, mutatis mutandis, a computing system having a processor and memory configured to perform operations including the method as outlined above, in combination with the other remaining limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
23 August 2022